         Case 1:18-cr-00601-PGG Document 524 Filed 08/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

             -against-                                                  ORDER

JEAN-CLAUDE OKONGO LANDJI and JIBRIL                               18 Cr. 601 (PGG)
ADAMU,

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               The Kastigar hearing previously scheduled for September 1, 2021 is adjourned to

September 9, 2021 at 10:30 a.m. in Courtroom 705 of the United States Courthouse, 40 Foley

Square, New York, New York.

               The Court has received clearance to conduct the trial on October 6, 2021, and

trial will proceed at 9:30 a.m. that day. The courtroom will be provided in a later order.

               The pre-trial conference currently scheduled for October 4, 2021 will be held on

September 29, 2021 at 12:00 p.m. in Courtroom 705 of the United States Courthouse, 40 Foley

Square, New York, New York.

Dated: New York, New York
       August 26, 2021
